Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s Amendment, filed February 21, 2021, has been fully considered and entered.  Accordingly, Claims 1, 2, 6, 8, 9, 19, 22, 24-26, 31, 32, 36, 38, 39, 49, 52, and 54-56 are pending in this application.  Claims 1 and 31 are independent claims.
Response to Arguments
Applicant’s Arguments, filed February 12, 2021, have been fully considered and they are persuasive.  Accordingly, the rejections of Claims 1, 2, 6, 8, 9, 19, 22, 24-26, 31, 32, 36, 38, 39, 49, 52, and 54-56 under 35 U.S.C. 101 and 35 U.S.C. 103 have been withdrawn.
Allowable Subject Matter
Claims 1, 2, 6, 8, 9, 19, 22, 24-26, 31, 32, 36, 38, 39, 49, 52, and 54-56 are allowed.
The following is an Examiner’s Statement of Reasons for Allowance:
The prior art made of record does not teach, disclose, or fairly suggest, all of the elements of Independent Claims 1 and 31.  Specifically, the prior art does not disclose:
selecting for a specified project, a reference fractal-based structure based on, at least in part: (1) type of the specified project and (ii) a mapping between project types and reference fractal-based structures; and
transmogrifying by the processor the file structure into a digitally produced viewable fractal-based structure.
Esmet (PG Pub. No. 2015/0347477 A1) is directed toward indexing files in a filesystem (see Esmet, paragraph [0011]).  However, while Esmet discloses generating a fractal tree mapping, the fractal tree mapping is for the metadata index, not the file structure of the file Esmet does not select a fractal-based structure based on the type of the specified project and a mapping between the project type and a plurality of reference fractal-based structures.
Krawchuk (US Patent No. 5,960,437 A) discloses a visual view of a recursive data structure of a database, which is described in Krawchuk as a fractal structure (see Krawchuk, column 1, lines 37-40).  However, Krawchuk does not disclose transmogrifying the file structure into a digitally produced viewable fractal-based structure selected based on the type of the specified project and a mapping between the project type and a plurality of reference fractal-based structures.
Hillerbrand (PG Pub. No. 2015/0058412 A1) discloses organizing and storing project files in a file structure corresponding to a fractal-based structure (see Hillerbrand, paragraph [0084]).  However, Hillerbrand does not disclose organizing and storing project files in a file structure corresponding to a reference fractal-based structure selected based on the type of the specified project and a mapping between the project type and a plurality of reference fractal-based structures, or transmogrifying the file structure into the digitally produced viewable fractal-based structure. 
As Independent Claims 1 and 31 disclose organizing and storing the project files into a fractal-based structure in addition to displaying the project files in a fractal-based structure, it is the position of the Examiner that the elements of Claims 1 and 31 are sufficiently integrated into a practical application and are thus not directed to an abstract idea without significantly more.
Dependent Claims 2, 6, 8, 9, 19, 22, 24-26, 32, 36, 38, 39, 49, 52, and 54-56, being definite, further limiting, and fully enabled by the Specification, are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to the Applicant’s disclosure:
Esmet (PG Pub. No. 2015/0347477 A1), which concerns a streaming file system with fractal tree indicies.
Krawchuk (US Patent No. 5,960,437 A), which concerns a system and method for storing database information.
Hillerbrand (PG Pub. No. 2015/0058412 A1), which concerns auto-generating models of networks for network management purposes.
O’Brien (PG Pub. No. 2011/0071869 A1), which concerns process management systems and methods.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAD AGHARAHIMI whose telephone number is (571)272-9864.  The examiner can normally be reached on M-F 9am - 5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FARHAD AGHARAHIMI/Examiner, Art Unit 2161                                                                                                                                                                                                        















/APU M MOFIZ/Supervisory Patent Examiner, Art Unit 2161